Citation Nr: 0329033	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1943 
to March 1945 and service with the regular Philippine Army 
from March 1945 to February 1946. He died in May 1997; the 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the veteran's cause of death.

The Board remanded this case in October 1999 in order to 
afford the appellant a hearing before a Member of the Board.  
The appellant was afforded said hearing before the 
undersigned Member of the Board in June 2001.  A transcript 
of that hearing is of record.

When this case was most recently before the Board in November 
2001, the Board denied the appeal.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2003 the Court vacated 
the Board's November 2001 decision and remanded the appeal to 
the Board for readjudication.





REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the appellant's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In its April 2003 opinion, the Court determined that VA did 
not fulfill its duty to assist the appellant in developing 
her claim.  The Court determined that remand was required 
because no document in the record specifically notified the 
appellant of the evidence or information necessary to 
substantiate her claim, and no document addressed which 
evidence would be sought by VA and which evidence the 
appellant would be expected to obtain.

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should attempt to obtain any 
pertinent evidence properly identified 
but not provided by the appellant.  If 
the RO is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO should so inform the 
appellant and her representative, and 
request them to provide such evidence.

3.  Thereafter, the RO should review the 
claim folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  The RO should then readjudicate the 
issue of entitlement service connection 
for the cause of the veteran's death.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




